t c memo united_states tax_court thomas and janice gleason petitioners v commissioner of internal revenue respondent docket no filed date during ps through p-h became involved in a leveraged_buyout transaction resulting in ownership of two s_corporations a and t and relinquishment of an interest in another s_corporation e by early a and t were insolvent and thereafter entered bankruptcy proceedings held ps’ income and losses for and related to ownership of a t and e are to be adjusted consistent with this opinion held further ps are liable for accuracy-related_penalties pursuant to sec_6662 i r c for and to the extent that underpayments remain following recomputation in accordance with the court’s resolution of substantive issues thomas and janice gleason pro sese john w stevens for respondent memorandum findings_of_fact and opinion wherry judge respondent determined the following deficiencies and penalties with respect to petitioners’ federal income taxes year deficiency dollar_figure big_number penalty sec_6662 i r c dollar_figure big_number after concessions the principal issues for decision are whether petitioners’ income for and should be increased on account of a their pro_rata share of ordinary_income from various s_corporations and or b property distributions from certain of the s_corporations whether losses claimed by petitioners with respect to their interests in two of the s_corporations alofs manufacturing co alofs and target components inc target should be adjusted for the years and subsumed in this question is the proper computation of petitioners’ bases in their alofs and target stock whether petitioners are liable for the sec_6662 accuracy-related_penalty for and certain additional adjustments eg to itemized_deductions and exemption amounts are computational in nature and will be resolved by our holdings on the foregoing issues findings_of_fact some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference to facilitate disposition of the above issues we shall first set forth general findings_of_fact and then where appropriate make additional findings in conjunction with our analysis of and opinion on discrete issues petitioners and the s_corporations petitioners thomas and janice gleason individually referred to as mr gleason and mrs gleason respectively are husband and wife on the petition filed in this case petitioners stated that their mailing address was in kentwood michigan and their legal residence was in long beach mississippi the principal issues in this case revolve around mr gleason’s involvement with various s_corporations in unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure mrs gleason would appear to have had little involvement with the s_corporations and the record does not clarify the continued mr gleason purchased percent of target a metal-stamping business for an initial investment of dollar_figure then in mr gleason invested dollar_figure in each of two related s_corporations alofs and excellence manufacturing inc excellence in exchange for interests of percent alofs like target was a metal-stamping business and excellence was a seat assembly business all three companies were engaged in supplying components to major automobile manufacturers mr gleason served as president of each of these corporations and dealt with operational aspects a common group of investors and or officers was involved with each of the three companies as well as with other entities not directly relevant to the instant litigation operating to an extent not clearly explained by the record under the name m ic partnership lbo transaction and aftermath during late some shareholders in the companies became interested in restructuring or monetizing their interests to take advantage of anticipated consolidation in the automotive supply industry ernst young llp e y was engaged to advise on continued extent if any of her formal interest in the entities she is a party to this action primarily because she filed joint returns with mr gleason while we have framed the issues in terms that would incorporate any potential joint_ownership on the part of mrs gleason the underlying background and events will for simplicity be described largely from the perspective of mr gleason’s activities possible transactions based on cashflow statements and projections prepared by e y mr gleason ultimately agreed to participate in a leveraged_buyout lbo transaction whereby through exchange of his excellence shares and the assistance of outside financing he purchased all or most of alofs and target from the other investors the transaction closed in late in connection with this transaction mr gleason as borrower on date executed an agreement for a term_loan or loans hereinafter referred to in the singular from comerica bank comerica in the aggregate amount of dollar_figure million the agreement contained a statement that the proceeds of the loan will be used for the following business_purpose or purposes and no other to purchase common_stock of alofs manufacturing company and target components inc on the same date mr gleason as pledgor also executed a pledge agreement in favor of comerica to secure the dollar_figure million loan he therein pledged as collateral shares of alofs and shares of target the pledge agreement entitled petitioner to receive cash dividends and distributions arising from the collateral so long as no default on the attendant loan had occurred in the event of a default the pledge agreement afforded comerica broad rights with respect to the collateral and any proceeds thereof the previous day on date comerica had issued an irrevocable standby_letter_of_credit addressed to named beneficiary m ic partnership and stating as follows we hereby open our irrevocable standby_letter_of_credit no in your favor for account of thomas e gleason for a sum not exceeding six million and 100’s u s dollars available by your draft at sight on comerica bank by january of neither alofs nor target could make their debt payments and payroll e y’s asset accounting and cashflow analysis had incorporated substantial errors mr gleason informed comerica of these developments in mid- january and comerica at that time began sweeping accounts held at the bank for payments on notes relating to the entities including the dollar_figure million note executed by mr gleason and referenced above both alofs and target filed for bankruptcy on date and were completely liquidated in may of during the course of the bankruptcy proceedings in late comerica agreed to settle any and all claims for avoidable transfers whether based upon allegations of fraudulent conveyance preferential transfer or otherwise by paying a lump sum of dollar_figure and funding an lbo litigation fund in an amount not to exceed dollar_figure thereafter in may of mr gleason and the bankruptcy trustee for alofs and target executed a settlement agreement and mutual release of claims related to the bankruptcy wherein mr gleason also released to the trustee all potential claims against other former shareholders in the entities prior to the foregoing settlement beginning in december of mr gleason had communicated with the law firm of miller canfield paddock and stone p l c miller canfield with respect to possible representation of mr gleason on any claims that he might have had against e y and other former shareholders in connection with the lbo transaction in a letter dated date the firm expressed a willingness to explore the possibility of representing mr gleason but noted that the firm’s provision of legal services to comerica in the lbo transaction could present conflict issues a series of meetings and discussions between mr gleason and attorneys from miller canfield took place over at least the next several months and were documented by mr gleason in contemporaneous notes the final entry dated date read talking w comerica about partnering not getting as of end january comerica wanted to go after me will get back to me this wk even no new word on comerica tax reporting for tax reporting purposes target alofs and excellence utilized a fiscal_year running from october through september the record contains copies of schedules k-1 shareholder’s share of income credits deductions etc prepared for mr gleason by target for the fiscal years ending fye through and by alofs for fye and and by excellence for fye through the schedules k-1 reflect the following amounts as mr gleason’s pro_rata share of ordinary_income loss of interest_income and of property distributions including cash other than dividend distributions reported to you on form 1099-div target fye fye fye ordinary_income loss dollar_figure big_number big_number big_number big_number -- big_number ordinary_income loss dollar_figure big_number interest_income dollar_figure big_number big_number big_number big_number -- -- interest_income -- -- alofs property distributions -- -- dollar_figure big_number -- -- -- property distributions dollar_figure big_number excellence ordinary_income loss dollar_figure big_number big_number interest_income dollar_figure big_number big_number property distributions dollar_figure big_number big_number the schedules k-1 for target and alofs for contain handwritten notations suggesting that these schedules are amended documents and that originals reflected ordinary_income loss of dollar_figure and zero respectively likewise on certain copies of the schedule_k-1 from excellence for fye the property distribution amount of dollar_figure is circled and marked with the handwritten notation never paid petitioners filed original joint form sec_1040 u s individual_income_tax_return for their and taxable calendar years in august of october of may of and october of respectively they reported thereon adjusted_gross_income taxable_income and total_tax as set forth below year adjusted_gross_income dollar_figure big_number big_number big_number taxable_income dollar_figure big_number big_number -0- total_tax dollar_figure big_number big_number attached to each return were pertinent portions of schedule e supplemental income and loss showing income or loss from partnerships_and_s_corporations the schedules e reported income or loss from target alofs and excellence as follows year target dollar_figure big_number big_number big_number alofs -- dollar_figure big_number -0- excellence -- dollar_figure big_number -- included with the schedule e was a statement pertaining to target and a statement pertaining to alofs indicating that the figures reported were projected amounts in that returns for the entities had not yet been filed due to recent bankruptcy for years and petitioners also included on schedules b interest and dividend income taxable interest from schedules k-1 subsequently petitioners submitted joint form sec_1040x amended u s individual_income_tax_return signed in september of for and each of these amended returns was based on the carryback of a net_operating_loss nol from eliminated petitioners’ taxable_income for the respective periods and requested substantial refunds attached to each form 1040x was a pro forma form_1040 for and supporting schedules showing the genesis of the nol as relevant here the principal differences between the original return and the pro forma version were the inclusion of an additional dollar_figure of taxable interest and the reporting of a loss from schedule e of it is not clear from the record whether petitioners at any time in fact submitted a form 1040x amended u s individual tax_return with respect to dollar_figure rather than dollar_figure the schedule e loss comprised a loss of dollar_figure form alofs a loss dollar_figure from target and income of dollar_figure from excellence the changes resulted in a dollar_figure nol for which was then carried back to and respondent audited petitioners’ through tax returns and the audit resulted in proposed adjustments to all years however the proposed adjustments generated deficiencies only with respect to and the adjustments were based on the income figures reported on petitioners’ original as opposed to amended returns the corrected tax_liability as so adjusted was then compared to the tax_liability shown on the amended returns to determine the deficiency and penalty amounts if any for and for the original form_1040 and the pro forma form_1040 reflected the same ultimate tax_liability throughout the audit and in this litigation petitioners have continued to assert a position with respect to a loss and attendant carrybacks consistent with that taken on their amended returns i preliminary matters--burden of proof opinion as a general_rule the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving error therein rule a 290_us_111 sec_7491 may modify the foregoing general_rule in specified circumstances with principles relevant to deficiency determinations set forth in subsection a and rules governing penalties and additions to tax addressed in subsection c sec_7491 may shift the burden to the commissioner with respect to factual issues where the taxpayer introduces credible_evidence but the provision operates only where the taxpayer establishes that he or she has complied under sec_7491 with all substantiation requirements has maintained all required records and has cooperated with reasonable requests for witnesses information documents meetings and interviews see h conf rept pincite 1998_3_cb_747 here petitioners have made no argument directed toward burden_of_proof and consequently have not shown that all necessary prerequisites for a shift of burden have been met in addition respondent alleged on opening brief that petitioners bear the burden_of_proof and petitioners made no attempt to rebut that allegation in their reply brief their reply brief does however at several junctures offer to present further substantiating documents to respondent and to the court which at minimum suggests that all pertinent information may not have been provided during the examination the court therefore cannot conclude that sec_7491 effects any shift of burden in the instant case sec_7491 provides that the secretary shall have the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount imposed by this title the commissioner satisfies this burden of production by coming forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty but need not introduce evidence regarding reasonable_cause substantial_authority or similar provisions 116_tc_438 rather it is the taxpayer’s responsibility to raise those issues id the court’s conclusions with respect to burden under sec_7491 will be detailed infra in conjunction with our discussion of the sec_6662 penalties ii general rules--s corporations sec_1366 through govern the tax treatment of s_corporation shareholders with respect to their investments in such entities sec_1366 provides that a shareholder shall take into account his or her pro_rata share of the s corporation’s items of income loss deduction or credit for the the court notes that petitioners have at no time submitted a specific motion to reopen the record for receipt of additional evidence s corporation’s taxable_year ending with or in the shareholder’s taxable_year stated otherwise sec_1366 establishes a regime under which items of an s_corporation are generally passed through to shareholders rather than being subject_to tax at the corporate level sec_1366 however limits the aggregate amount of such flowthrough losses and deductions that a shareholder may claim to the sum of his or her adjusted_basis in stock of the s_corporation and his or her adjusted_basis in any indebtedness of the s_corporation to the shareholder as regards basis sec_1012 sets forth the foundational principle that the basis_of_property for tax purposes shall be the cost of the property cost in turn is defined by regulation as the amount_paid for the property in cash or other_property sec_1_1012-1 income_tax regs sec_1367 then specifies adjustments to basis applicable to investments in s_corporations basis in s_corporation stock is increased by income passed through to the shareholder under sec_1366 and decreased by inter alia distributions not includable in the shareholder’s income pursuant to sec_1368 items of loss and deduction passed through to the shareholder under sec_1366 and certain nondeductible noncapital expenses sec_1367 sec_1368 addresses treatment of distributions and differentiates between s_corporations having accumulated_earnings_and_profits by reason of prior periods of operation as a c_corporation and those without the typical rule for entities without earnings_and_profits is that distributions are not included in a shareholder’s gross_income to extent that they do not exceed the adjusted_basis of his or her stock but are applied to reduce basis while any distribution amount in excess of basis is treated as gain from the sale_or_exchange of property sec_1368 for s_corporations with accumulated_earnings_and_profits dividend treatment applies in enumerated circumstances sec_1368 iii analysis the crux of the dispute between the parties here involves the amount of nol that petitioners are entitled to claim with respect to alofs and target in and to carry back to and this computation turns on determination of mr gleason’s basis in alofs and target as basis limits the allowable loss pursuant to sec_1366 likewise the basis calculation will be affected by issues pertaining to mr gleason’s pro_rata share of ordinary_income and distributions as these will generate adjustments to basis under sec_1367 a pro_rata ordinary_income from schedules k-1 respondent contends that petitioners’ income for should be adjusted to reflect an additional dollar_figure as mr gleason’s pro_rata share of ordinary_income from s_corporations this increase is derived from schedules k-1 and is composed of two components one relates to alofs and the other to excellence the schedule_k-1 for alofs for fye shows mr gleason’s share of ordinary_income from the trade_or_business as dollar_figure petitioners reported on schedule e of their return only dollar_figure from alofs nothing in the record elucidates the dollar_figure difference and petitioners did not address the discrepancy at trial or on brief thus absent any demonstrated basis for exclusion the court concludes that petitioners’ income for must be increased by dollar_figure the remaining portion of the increase alleged by respondent stems from the schedule_k-1 for excellence’s fye this schedule_k-1 shows dollar_figure of ordinary_income from the trade_or_business and dollar_figure of interest_income petitioners did not report these amounts on their original returns for either or respondent takes the position that because mr gleason sold his interest in excellence near the end of the dollar_figure should be treated as received in a short taxable_period ended in and accordingly reported in that year petitioners do not directly dispute respondent’s position on brief they merely point out that they included the dollar_figure on their amended tax_return the revised form_1040 for attached to petitioners’ form sec_1040x for each of the years through does indeed reflect additional income from excellence on schedule e of dollar_figure and additional interest_income of dollar_figure given petitioners’ lack of specific dispute regarding the proper year for inclusion the court will sustain respondent on this issue we note however that neither party has cited nor has the court’s research revealed any legal authority that would definitively resolve the underlying substantive question of inclusion year in these circumstances we leave this question for another day and a more fully developed record b distributions from schedules k-1 mr gleason’s schedules k-1 from alofs and excellence for fye reflect property distributions of dollar_figure and dollar_figure respectively that were not reported on petitioners’ return likewise the schedule_k-1 from alofs for fye shows a property distribution of dollar_figure that was not reported by petitioners respondent argues that these amounts are includable as dividend income principally on account of insufficient basis to support tax-free treatment under sec_1368 although petitioners’ contentions on this point are less than clear statements made on reply brief suggest disagreement with the premise that the distributions constitute a source of taxable_income while the gaps in the documentary record admittedly inhibit precise computation of all relevant figures respondent’s stance would appear to be at odds with the stipulated evidence concerning excellence the parties do not dispute that mr gleason made an initial contribution of dollar_figure in petitioners’ return reported no income or loss from excellence but their and returns reported ordinary_income business income and interest_income from excellence of dollar_figure and dollar_figure respectively we have also just sustained respondent’s position that an additional dollar_figure should have been reported by petitioners in these income amounts would serve to increase basis hence the record supports that sufficient basis was available to permit the dollar_figure distributed during the entity’s fye to qualify for tax-free treatment under sec_1368 remaining basis would then be reduced by a corresponding amount under sec_1367 and would result in a decreased carryover_basis upon the subsequent exchange of excellence shares for stock in alofs and target as regards alofs again the parties do not dispute a dollar_figure initial contribution and petitioners reported ordinary_income from alofs of dollar_figure on their return and as we have held are to include dollar_figure for again these figures would seem to support tax-free return of basis treatment for the dollar_figure distribution amount during the company’s fye treatment of the dollar_figure distribution amount from the k-1 for fye presents additional complexity in that petitioners seek to claim a dollar_figure ordinary_loss from alofs for pursuant to ordering rules contained in regulations promulgated under sec_1367 decreases in basis attributable to losses are made before those attributable to distributions sec_1 e income_tax regs however because the court concludes for reasons detailed infra that the dollar_figure million loan incurred in the lbo transaction generated basis for mr gleason in alofs and target his basis would appear to be adequate to accommodate both the claimed losses and tax-free return of basis treatment for the dollar_figure distribution amount due to limitations in the record before us we leave final calculations to the parties under rule c claimed losses and bases with respect to their dispute over claimed losses and bases the parties have taken the approach of stipulating first the components that petitioners alleged during audit should be included in computing mr gleason’s bases in alofs and target and second which items were allowed and disallowed by respondent in the basis computations at trial and on brief each side then presented argument focused on specific disputed components we structure our discussion in a similar manner the parties stipulated that petitioners alleged a dollar_figure basis in alofs calculated as follows dollar_figure big_number big_number big_number big_number big_number cash contribution with initial ownership of loan from taxpayer through comerica bank loan from selling shareholders backed by cd from taxpayer sales_price reduction of excellence portion of the sales proceeds from excellence loan from excellence to alofs respondent disallowed most of these amounts and determined a basis in alofs of dollar_figure comprising the dollar_figure contribution dollar_figure in sales proceeds from excellence and the dollar_figure shown on the schedule_k-1 from alofs for fye the parties likewise stipulated that petitioners alleged on audit a basis in target of dollar_figure which amount included the initial investment of dollar_figure and dollar_figure in sales proceeds from excellence respondent in contrast computed a basis in target of dollar_figure dollar_figure initial investment big_number portion of sales proceeds from excellence big_number loss for fye big_number property distribution for fye big_number income for fye big_number loss for fye big_number income for fye big_number income for fye big_number loss for fye incorporated in both parties’ computations as sales proceeds from excellence are the basis amounts transferred to alofs and target upon the exchange of excellence shares for those in alofs and although the stipulation refers to dollar_figure as the amount from the pertinent schedule_k-1 this would appear to be a typographical error target the total claimed by petitioners dollar_figure was allegedly based on calculations conducted by e y at the time of the exchange no documents related to that analysis were proffered as evidence respondent’s total basis from excellence dollar_figure was explained by stipulation as dollar_figure initial investment big_number income from fye big_number income from fye big_number income from fye according to stipulation percent of the excellence stock was exchanged for alofs and percent for target as a threshold matter it should be observed that both sides’ computations are problematic when considered vis-a-vis the record in this case many of the components claimed by petitioners are unsubstantiated by any documentary_evidence and what explanations were offered at trial and on brief are opaque and rambling respondent’s calculations while giving an initial impression of precision take on a seemingly inexplicable randomness when evaluated in light of the underlying record while the parties’ stipulations to some extent separate allegations pertaining to alofs and target their discussions at trial and on brief generally address the matter of basis in the two entities in a collective sense the evidence in the record also typically does not make a distinction for example the dollar_figure million loan was to be used to purchase the stock of alofs and target not just alofs as the stipulations would suggest accordingly the court’s discussion to follow will likewise proceed in a generally collective fashion for instance as discussed above respondent argues that for excellence’s fye petitioners are required to recognize as ordinary_income from schedule_k-1 both business income and interest_income however respondent then includes only the business income in computing basis in excellence in fact respondent in the proffered basis calculations generally disregards interest_income reported on schedules k-1 and or petitioners’ returns for no apparent reason additionally respondent seems in certain instances to ignore even business income from the s_corporations as one example in arriving at basis in target respondent takes into account the business income or loss for fye through with the exception of fye yet dollar_figure of business income was reported both on target’s schedule_k-1 and on petitioners’ form_1040 for similarly in figuring basis in alofs respondent incorporates business income from fye but ignores the dollar_figure from alofs reported by petitioners on their form_1040 the absence of any explanation for these omissions does little to inspire confidence in respondent’s position in contrast to the silence just described most of the basis items claimed by petitioners were addressed in some fashion by the parties at trial or on brief the difficulty here is that much of what was said is largely incoherent or irrevelvant leaving out what would seem to the court to be basic pertinent information in favor of generalized and emotion-driven narrative the court is therefore left to piece together salient data to the extent possible from a limited record we now address various claimed items in turn dollar_figure million loan the linchpin of petitioners’ position rests in the dollar_figure million loan from comerica if mr gleason was in substance the borrower of the dollar_figure million he would be able to include that amount in computing his basis in alofs and or target under either of two scenarios as one possibility if he used the borrowed funds to purchase stock directly from the selling shareholders the amount would be included in his cost_basis for the purchased shares alternatively if he lent the funds to alofs and or target which the s_corporations then used to redeem the stock of the sellers he would obtain basis in indebtedness of the s_corporation s to him conversely if alofs and or target was in substance the borrower of the dollar_figure million with mr gleason being at most a guarantor mr gleason would not be entitled to any accretion to basis when the corporation s used the funds to acquire or redeem the stock from the sellers here petitioners would have the court characterize mr gleason as the true borrower while respondent maintains that the dollar_figure million was in substance a loan to alofs and target an extensive body of caselaw establishes applicable principles in various loan situations involving s_corporations and their shareholders fundamentally a shareholder may obtain or increase basis in an s_corporation only if there is an economic outlay on the part of the shareholder that leaves him or her ‘poorer in a material sense ’ 54_tc_1293 quoting 5_tc_250 affd without published opinion aftr 2d ustc par 8th cir see also 456_f3d_645 6th cir affg tcmemo_2005_75 875_f2d_420 4th cir affg 90_tc_206 706_f2d_755 6th cir affg tcmemo_1981_608 an economic outlay for this purpose includes a use of funds for which the taxpayer is directly liable in a purchase of s_corporation shares in an actual contribution of cash or property by the shareholder to the s_corporation or in a transaction that leaves the corporation indebted to the shareholder see maloof v commissioner supra pincite 174_f3d_928 8th cir estate of leavitt v commissioner supra pincite stated otherwise the shareholder must make an actual ‘investment’ in the entity 110_tc_62 quoting legislative_history at s rept 85th cong 2d sess 1958_3_cb_922 thereby incurring a true cost 50_tc_257 in general no form of indirect borrowing eg guaranty surety accommodation comaking pledge of collateral etc will give rise to the requisite economic outlay unless until and to the extent that the shareholder pays all or part of the obligation maloof v commissioner supra pincite 949_f2d_371 10th cir affg tcmemo_1989_58 estate of leavitt v commissioner supra pincite brown v commissioner supra pincite 50_tc_762 the court_of_appeals for the eleventh circuit7 recognizes a limited exception to this rule permitting a shareholder’s guaranty of a loan to an s_corporation to effect an increase in basis ‘where the lender looks to the shareholder as the primary obligor’ 187_f3d_1352 11th cir quoting selfe v united_states the petition filed in this case recites the petitioner’s sic mailing address for all correspondence now at p o box kentwood mi and with legal residence now at p o box long beach ms petitioners designated detroit michigan as the place of trial residence in mississippi would generally imply the court_of_appeals for the fifth circuit as the appropriate venue for appeal see sec_7482 nonetheless the procedural history of this litigation suggests a reasonable possibility of an agreement to alter venue of appeal to the court_of_appeals for the sixth circuit see sec_7482 in these circumstances the court will take into account all potentially germane precedent see 54_tc_742 affd 445_f2d_985 10th cir f 2d 11th cir affg tcmemo_1997_530 however even the court_of_appeals for the eleventh circuit affirms the general principle requiring an economic outlay concluding merely that when the shareholder is looked to as the primary obligor he or she has in substance borrowed the funds and advanced them to the corporation sleiman v commissioner supra pincite selfe v united_states supra pincite see also maloof v commissioner supra pincite it is against the foregoing backdrop that petitioners’ characterization of mr gleason as the true borrower versus respondent’s of a loan in substance to alofs and target must be weighed we observe at the outset that our task is complicated by the parties’ choice not to include in the record the documents or agreement by which the share exchange was accomplished such that we are left to glean information about the formal structure of the transaction from tangential materials hence as one example we do not even know whether the operative paperwork in form framed the lbo transaction as a purchase by mr gleason or a redemption by the corporations with such limitations in mind we turn to the details of the parties’ arguments respondent’s position that the dollar_figure million was in substance a loan to alofs and target rests on the general premise that mr gleason made no economic outlay in connection with the transaction because comerica looked primarily to the s_corporations for repayment respondent cites three particular factual circumstances in support of this stance first the loan stipulated that the funds could only be utilized to obtain the shares of alofs and target second the alofs and target stock was used to collateralize the loan petitioners pledged no personal assets third payments on the loans were made by alofs and target and those payments were not treated as constructive dividends to petitioners respondent contends that these facts render the case at bar analogous to hafiz v commissioner tcmemo_1998_104 in hafiz v commissioner supra a partnership owned a motel one of the partners the taxpayer-husband decided to purchase the motel and organized an s_corporation to make the acquisition id a bank agreed to lend funds for the purchase the s_corporation the taxpayers and the taxpayer-husband’s medical practice were named as obligors of the loan and the proceeds thereof were required to be used to buy the motel id the loan was secured_by the motel and the taxpayer-husband was required to pledge personal assets as additional security id although the s_corporation gave the taxpayer-husband a promissory note for the amount of the loan the corporation treated the loan on its books as from the bank made the payments due to the bank and deducted the interest remitted id neither the corporation nor the taxpayers reported the loan payments as constructive dividends id a second loan was structured similarly id the taxpayers in hafiz v commissioner supra argued that the loans should be viewed as loans to them followed by loans from them to the s_corporation as such they could increase their bases and deduct losses_incurred by the corporation id this court rejected the taxpayers’ plea to ignore the form of the loans and rely on the asserted economic_substance holding that the transactions were in form and substance loans from the bank to the corporation id while certain of the facts present in hafiz v commissioner supra have parallels here there remains a critical difficulty with drawing an analogy from that case or indeed from much of the body of caselaw addressing s_corporation shareholders and loans the majority of this jurisprudence involves situations where the corporation was a often the only primary obligor on the loan at the time the funds were disbursed e g sleiman v commissioner supra pincite5 bergman v united_states f 3d pincite estate of leavitt v commissioner f 2d pincite- brown v commissioner f 2d pincite 535_f2d_309 5th cir affg 63_tc_468 spencer v commissioner t c pincite the shareholders were accordingly attempting to overcome the initial documentary record with a later restructuring and or with allegations of substance over form which the courts have typically found insufficiently persuasive e g sleiman v commissioner f 3d pincite9 bergman v united_states supra pincite estate of leavitt v commissioner supra pincite brown v commissioner supra pincite underwood v commissioner supra pincite spencer v commissioner supra pincite- that is not the scenario with which we are confronted here to the contrary the only original documents in the record pertaining to the dollar_figure million show that the debt from the outset was in form a loan to mr gleason as the sole obligor the stipulated loan agreement designates mr gleason as the only borrower the irrevocable letter_of_credit that apparently made these funds available to the selling shareholders states consistently that it was opened for account of thomas e gleason furthermore certain facts relied upon by respondent such as the restriction requiring proceeds to be used to purchase the alofs and target stock or the pledge of the shares as collateral are not necessarily at odds with the form of the it is also noteworthy that the phrasing of the parties’ stipulations likewise suggests a transaction that was in form a direct purchase by mr gleason from the selling shareholders one stipulation includes the statement that petitioner mr gleason agreed to exchange his shares in excellence to obtain money to purchase alofs and target another reads petitioner exchanged his shares of excellence and with the assistance of financing became the owner of most of the remaining shares of alofs and target transaction a stereotypical residential purchase and purchase_money_mortgage for instance bears many similarities even the fact that payments on the loan were swept from corporate accounts carries little weight in the highly unusual circumstances of this case respondent’s position rests on the proposition that comerica looked primarily to alofs and target and not to mr gleason or petitioners for repayment of the dollar_figure million however the relevant time for answering this question is as of when the disbursement was made see 54_tc_1287 whether a transfer of money creates a bona_fide debt depends upon the existence of an intent by both parties substantially contemporaneous to the time of such transfer to establish an enforceable obligation of repayment the loan was executed in december of by january of the entire lbo transaction was in meltdown and it is impossible to speculate as to how those involved might have proceeded had the buyout and underlying cashflow projections proved sustainable presumably comerica as an independent third-party commercial entity did not enter the transaction expecting it to fail mr gleason testified that the intention was for alofs and target to pay dividends to him which he would then use to make payments on the dollar_figure million loan the sudden demise and comerica’s subsequent actions may have short circuited any such plan but the alleged approach is not unreasonable on its face nothing in the record suggests that comerica did not as of the date of the loan intend to operate in accordance with this form notably the pledge agreement expressly entitled mr gleason to receive dividends and distributions suffice it to say that repayments sourced from the s_corporations would go farther in overcoming the form of the loan had they occurred prior to the almost certain shock and probable visceral every-man-for-himself reaction provoked by a spectacular and unexpected commercial failure moreover the court’s recent opinion in ruckriegel v commissioner tcmemo_2006_78 is instructive in this regard that case involved taxpayers who were shareholders in an s_corporation and partners in a partnership the partnership made various borrowings from a bank and advanced funds to the s_corporation in transactions taking one of two forms id most of the advances were accomplished by means of checks written directly from the partnership to the corporation however certain of the advances were structured as back-to-back wire transfers from the partnership to the taxpayers and then from the taxpayers to the s_corporations id with respect to both scenarios principal and interest payments were made directly from the s_corporation to the partnership id the taxpayers argued that all transactions should be treated in substance as back-to-back loans thereby increasing their bases in the s_corporation id concerning the direct checks we noted the interest payments by the s_corporation as a factor weighing against the taxpayers’ attempts to reclassify the advances as back-to-back loans id in contrast as to the wire transfers we declined to consider the interest payments fatal when the form of the transactions was otherwise in accordance with the substance advocated by the taxpayers id the evidence was insufficient to overcome the form of the wire transfers and show that the taxpayers were not the intended borrowers but were merely conduits to funnel funds between the entities id we further observed that although the back-to-back structure was adopted for the purpose of achieving tax bases such was a permissible motivation where there was a business_purpose ie to provide working_capital for the corporation for the loans id likewise the court concludes here that the evidence in the record on balance weighs in favor of the dollar_figure million having been structured in form as a loan to mr gleason moreover the evidence allegedly supporting a contrary substance is lacking in probative heft given the surrounding circumstances and particularly the abrupt implosion of the lbo nothing proffered convinces the court that those involved did not intend at the time the funds were advanced to operate in accordance with the form hence the preponderance supports petitioners’ position with regard to the dollar_figure million and this amount is properly included in basis in alofs and target dollar_figure loan and dollar_figure loan two additional_amounts labeled as loans in the parties’ stipulations are among the items claimed by petitioners to have resulted in accretions to basis these include dollar_figure characterized as a loan from selling shareholders backed by cd from taxpayer and dollar_figure designated as a loan from excellence to alofs petitioners’ contentions with respect to these amounts can only be described as murky at best petitioners on brief incorporate in a listing of various forms of consideration exchanged in the lbo transaction the statement that after contribution of his excellence holdings petitioner purchased with dollar_figure in cash sellers remaining shares in alofs and target with alofs and target assuming a dollar_figure seller note backed by a certificate of deposit of dollar_figure to be released to petitioner upon pay down of the dollar_figure seller note plus dollar_figure in excellence dividends payable by alofs to petitioner upon demand mr gleason also made a number of convoluted references to dollar_figure and dollar_figure amounts in his testimony at trial likewise suggesting some connection between the two but leaving the court with no clear understanding of the relationship or the intended versus actual circumstances for example he stated at one point as the note was paid down that i would proportionally get the big_number that was put into a cd in alofs that because we didn’t pay the dollar_figure note i couldn’t draw on the later he remarked the big_number shows as paid in capital by the sellers as a tax advantage excellence lent it to them they put it in as paid in capital and so i had to effect a dollar_figure just for closing seller note there was no seller note in this transaction it became secured_by big_number that was going to be paid to me in cash the parties’ stipulations with regard to these two amounts read as follows in regard to the dollar_figure loan that the respondent did not allow in basis for alofs petitioners indicated that this was supposed to be received by petitioners during the audit petitioners indicated that this amount was never received from the selling shareholders nor contributed by petitioners to alofs in regard to the dollar_figure that the respondent did not allow in basis for alofs petitioners advised that this amount was a loan from excellence to the selling shareholders and paid directly to alofs attached as exhibit 23-j is the check from excellence to alofs the referenced exhibit is a copy of a check dated date in the amount of dollar_figure drawn on excellence’s account and payable to the order of alofs mr gleason commented on this scenario at trial in a colloquy with the revenue_agent who audited petitioners’ returns q mr gleason also the dollar_figure the check being made out to alofs it is true it was made out to alofs didn’t i tell you that it was handed to me and i gave it to the banker after the closing and said put this in a cd in the company a revenue_agent i don’t remember that but if that had been the case you should have reported that dollar_figure under income for q okay it would have been a distribution that would have reduced my basis right a if you had recorded the amount in income and then contributed it to alofs then it would be included in your basis in alofs q okay it wouldn’t have been taxable then if we had already paid the taxes on that retained earnings if it came out of excellence retained earnings would it not suffice it to say that the foregoing record is at least confusing if not potentially contradictory as to petitioners’ claims regarding the dollar_figure and dollar_figure amounts the only documentary_evidence related to either item is the dollar_figure check suggesting a remittance that in form should not affect basis in alofs or target conversely nothing offered by petitioners at trial or on brief is sufficiently clear to suggest any transaction that in substance would lead to increased basis respondent’s position as to these amounts is sustained dollar_figure sales_price reduction a dollar_figure item is also a subject of dispute in the parties’ basis computations according to their stipulation on this matter in regard to the dollar_figure that the respondent did not allow in basis for alofs petitioners advised that this resulted from the reduction in the sales_price of excellence by this amount during the audit it was indicated that this amounts sic was never paid to the petitioners or alofs certain copies of the schedule_k-1 issued to mr gleason for excellence’s fye shows a dollar_figure property distribution to which a handwritten notation never paid has been affixed petitioners do not contest that the funds were never paid in fact mr gleason’s testimony indicated that it was he who added the just-mentioned notation in general petitioners’ references at trial and on brief with respect to the dollar_figure are akin in their rambling and nebulous tenor to those addressed above concerning the dollar_figure and dollar_figure amounts petitioners offer on opening brief that another dollar_figure alofs target stock purchase was funded by agreement not to accept dollar_figure excellence owned dividend on reply brief they explain respondent’s statement is correct in that it was never paid to petitioner but was treated as a reduction in cash required for purchase of stock from sellers and comerica agreed to permit petitioner to withdraw dollar_figure from companies without bank restrictions by date because of the cash poor conditions of the company petitioner elected to leave this money in the company until cash was available mr gleason’s testimony at trial continued in a similar vein characterizing the dollar_figure as some form of foregone distribution again the court is lacking in any clear evidence as to precisely what transpired with respect to the dollar_figure or how it was accounted for by those involved in the lbo transaction in general funds neither received by petitioners nor reported by them as income would not be considered as contributions by them to another entity such as would result in an increased basis on this record vague allegations of a substance that might support basis are insufficient to overcome the general rules excellence sales_price proceeds the final component specifically addressed by the parties in their stipulations regarding their respective computations of basis in alofs and target is the sum attributable to the excellence shares exchanged in the lbo as mentioned supra in our preliminary discussion concerning general computational problems petitioners claimed a total of dollar_figure in sales proceeds from excellence based allegedly on computations performed by e y at the time of the exchange mr gleason also testified that he ended up surrendering my stock in excellence for the benefit of reducing the subordinated debt by million but again no operative documents from the lbo transaction elucidate this statement or the precise treatment of the excellence shares by those involved respondent allowed a total of dollar_figure to once more reprise our earlier remarks neither calculation is adequately supported or explained by the record no documentary_evidence corroborates petitioners’ assertions and respondent’s position is difficult to square with the tax returns and forms on which it purportedly relies furthermore adjustments may be rendered necessary by the court’s holdings on other issues thus while we reject petitioners’ dollar_figure for lack of evidence we would expect that as part of the parties’ rule_155_computations revised calculations consistent with this opinion would retrace the basis of the exchanged excellence shares d accuracy-related_penalty subsection a of sec_6662 imposes an accuracy-related_penalty in the amount of percent of any underpayment that is attributable to causes specified in subsection b subsection b of sec_6662 then provides that among the causes justifying imposition of the penalty are negligence or disregard of rules or regulations and any substantial_understatement_of_income_tax negligence is defined in sec_6662 as any failure to make a reasonable attempt to comply with the provisions of this title and disregard as any careless reckless or intentional disregard caselaw similarly states that ‘negligence is a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir affg on this issue 43_tc_168 and t c memo affd 904_f2d_1011 5th cir affd 501_us_868 pursuant to regulations ‘negligence’ also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs a substantial_understatement is declared by sec_6662 to exist where the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure dollar_figure in the case of a corporation for purposes of this computation the amount of the understatement is reduced to the extent attributable to an item for which there existed substantial_authority for the taxpayer’s treatment thereof or with respect to which relevant facts were adequately disclosed on the taxpayer’s return or an attached statement and there existed a reasonable basis for the taxpayer’s treatment of the item see sec_6662 an exception to the sec_6662 penalty is set forth in sec_6664 and reads no penalty shall be imposed under this part with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion regulations interpreting sec_6664 state the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case- by-case basis taking into account all pertinent facts and circumstances generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability sec_1_6664-4 income_tax regs reliance upon the advice of a tax professional may but does not necessarily demonstrate reasonable_cause and good_faith in the context of the sec_6662 penalty id see also 469_us_241 freytag v commissioner supra pincite such reliance is not an absolute defense but it is a factor to be considered freytag v commissioner supra pincite in order for this factor to be given dispositive weight the taxpayer claiming reliance on a professional must show at minimum the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 affd 299_f3d_221 3d cir see also eg 425_f3d_1203 n 9th cir quoting verbatim and with approval the above three-prong test affg 121_tc_89 68_f3d_868 5th cir affg tcmemo_1993_634 101_tc_225 affd 64_f3d_1406 9th cir 70_tc_158 59_tc_473 ellwest stereo theatres v commissioner tcmemo_1995_610 as previously indicated sec_7491 places the burden of production on the commissioner the notice_of_deficiency issued to petitioners asserted applicability of the sec_6662 penalty on account of both negligence and or substantial_understatement see sec_6662 respondent in his pretrial memorandum and on brief has focused on negligence or disregard of rules or regulations as the basis for the penalties to the extent that we have ruled in petitioners’ favor some or all of the underpayments and corresponding penalties may have been eliminated however to the extent that our rulings in respondent’s favor and concessions by petitioners are shown after rule_155_computations to leave in place any portion of the determined underpayments the record in this case satisfies respondent’s burden of production under sec_7491 with respect to negligence the evidence adduced reveals a serious dearth of adequate_records and substantiation for many claimed items at the same time petitioners inexplicably failed to report various amounts expressly reported to them on schedules k- with this threshold showing the burden shifts to petitioners to establish that they acted with reasonable_cause and in good_faith argument by petitioners specifically directed toward the penalties is limited to the following statement on reply brief petitioner pleads with the court to accept that petitioner indeed relied on ernst young for both the lbo structure and all tax matters and that petitioner did not have cause it sic not trust their tax advise sic until petitioner was provided access to evidence from company bankruptcy court requested documents and that petitioner did not intentionally cause his tax returns to be in error especially with the large tax basis that petitioner made the assumption that he had a right to thus petitioners here would seem to assert a reliance defense as the grounds upon which they should be relieved of liability for the sec_6662 penalties the record however is insufficient to support such a defense while the court has little doubt that petitioners relied on e y’s work at various junctures during mr gleason’s participation in the lbo transaction the nexus between that work and the specifics reported on petitioners’ returns is simply unclear the returns and amended returns were all professionally prepared either by thomas associates or by plante moran llp nothing in the record addresses the qualifications of those firms petitioners have also declined to offer any evidence or even allegations with respect to the information provided to the preparers or the extent to which such information might have incorporated work generated by e y consequently although the court sympathizes with petitioners and is confident that they did not set out intentionally to submit erroneous returns the paucity of explanatory material in the record fails to exclude the possibility that they were negligent in their reporting should computations reveal remaining underpayments sec_6662 penalties are applicable to reflect the foregoing and concessions made decision will be entered under rule
